Case 1:18-cv-01987-KMT Document17 Filed 01/16/19 USDC Colorado Page 1 of 2

FILE BD
UNITED STATES DISTRICT COURT
DENVER COLORADO
IN THE UNITED STATES DISTRICT COURT JAN 16 2019
FOR THE DISTRICT OF COLORADO JEFFREY ® COLWELL
LERK

Civil Action No. 1:18-cv—01987-KMT
ERIC TYLER VETTE,

Plaintiff,

Vv.

SANDERS, Deputy, K-9 Unit,
GUSTON, Seargent [sic], and
OX, K-9 Deputy.

Defendants.

 

Detendants Addbesses as ORPERCY by tHe Court Doc. lt

 

Pleat EN Tyler Vette is sending the
defendants addresses as ordered’ The
defendants addtess to where they con be
Served would oe at the mMontrore Gnesi fe
Ow address ig 1a00 North Cyroand Avenue
in Montcese Colorado 2p Code SIND! .

A, DOr ZZ

Executed on (Date) Porites ERC rg er Vette.
Case 1:18-cv-01987-KMT Document17 Filed 01/16/19 USDC Colorado Page 2 of 2

CERTIFICATE OF SERVICE

Plaintiff, Eric Tyler Vette, certifies the foregoing document(s),
Motion(s), bearing Case Number 1:18-cv-01987-KMT, was placed in the
facility mailing system, postage prepaid, First Class, was sent to,

the OFFICE OF THE CLERK, UNITED STATES DISTRICT COURT, ALFRED A. ARRAJ

 

 

COURTHOUSE, 901-19th St., ROOM A105, DENVER, CO 80294- on:

WAVY 13. JO

Executed on (Date) prac tyler Vette; Plaintiff,
Under y of Perjury

28 U.S.C. 1746

Eric Tyler Vette

#180289

Crowley County Correctional Facility
6564 State Highway 96

Olney Springs, CO 81062-8700
